Hon. James K. Walker        Opinion No.M-171
County Attorney
Cochran County Courthouse   Re:   Whether Cochran County "
Morton, Texas                     Texas, has authority to pay
                                  public owned hospitals out-
                            '     side the county for hospital
                                  and medical services render-
                                  ed to indigent inhabitants
                                  of the county.under the'cir-
Dear Mr. Walker:                  cumstances stated.
          You have requested the opinion of this office as to
whether Cochran County, Texas, is authorized to pay for the
medical care of an indigent resident of Cochran County, Texas,
in a public hospital outside of Cochran County, Texas, after
the creation of the Cochran Memorial Hospital District, whose
boundaries are co-extensive with the boundaries of Cochran
County, Texas. You further state in your letter that a med-
ical doctor practicing in the Cochran County Memorial Hos-
pital has recommended that an indigent patient be sent to
the John Sealy Hospital for care and treatment which cannot
be supplied at the local hospital. Article IX, Section 9, of
the Texas Constitution provides as follows:
          "Sec. 9. The Legislature  niay by law pro-
     vide for the creation, establishment, maintenance
     and operation of hospital districts composed of
     one or more counties or all or any part of one
     or more counties with power to issue bonds for
     the purchase, construction, acquisition, repair
     or renovation of buildings and improvements and
     equipping same, for hospital.purposes; providing
     for the transfer to the hospital district of the
     title to any land, buildings, improvements and
     equipment located wholly within the district which
     mav be lointlv or seoaratelv owned bv anv citv, town
     or-county, providing-that any district so created
     shall assume full responsibility for providing
     rn9                                       nh rtants
     and assume the outstanding indebtedness incurred
     by cities, towns and counties for hospital pur-
     poses prior to the creation of the district, if
     same are located wholly within its boundaries,
                  .
                                                           . .   :




Hon. James X. Walker, page 2, (M-171)


    and a pro rata portion of such indebtedness based
    upon the then last approved tax assessment rolls
    of the included cities towns and counties if
    less than all the territory thereof is included
    within the district boundaries . . .II (Smphasis
    added.)
          Thereafter the Legislature.passed House Bill 1233,
Acts 60th Legislature, Regular Session 1967, Chapter 494,
page 1113 (Art. 4494q, V.C.S.), known as the Cochran Memorial
Hospital District Bill, pursuant to Article IX, Section 9,
and its pertinent provisions read as follows:
          "Section 1. Authority to create. Pursuant to
     authority granted by the provisions of Section 9,
     Article IX, Constitution of the State of Texas,
     Cochran Memorial Hospital District is hereby au-
     thorized to be created and as created shall have
     boundaries co-extensive with the boundaries of
     Cochran County, Texas, and possess such rights,
     powers, and duties as are hereinafter prescribed.
             "Sec. 2. Purposes of district. The district
     herein authorized to be created shall take over
     and there shall be transferred to it title to all
     lands, buildings, improvements, and equipment in
     anywise pertaining to the hospitals or hospital
     systems    owned by Cochran County and any city or
     town within such county, and thereafter the dis-
     trict shall provide for the establishment of a
     hospital system by the purchase, construction, ac-
     quisition, repair or renovation of buildings and
     equipment, and equipping the same and the admin-



     debtedness which shall have been incurred by any
     city or town or by Cochran County for hospital
     purposes prior to the creation of said district.
          II
           . . .
          "Sec. 9. Purchases and expenditures. The
     board of directors of such district shall harthe
. :1       .   .   -1

       .




                        Hon. James X. Walker, page 3, (W-171)


                             power to prescribe the method and manner of making
                             purchases and expenditures, by and for such hospi-
                             tal district, and also shall be authorized to pre-
                             scribe all accounting and control procedures and
                             to make such rules and regulations as may be re-
                             quired to carry out the provisions of this Act.
                                  II
                                       .   .   .




                                  "Sec. 17.             District alone to incur indebted-




                                  II
                                       .   .   .   '   (Emphasis added.)
                                  In addition to the above quoted provisions, the Act
                        provides for the levying of taxes not to exceed seventy-five
                        cents ($.75) on the One Hundred Dollar valuation; authorizes
                        bonds to be issued in accordance with general law for the
                        building of any facilities necessary to carry out its pur-
                        poses; states manner of engaging a depository bank for the
                        district: exempts the bonds from taxation: gives power of
                        eminent domain; and creates a framework for screening patients
                        as indigents.
                                  The responsibilities of the commissioners court in
                        Article 2351, Vernon's Civil Statutes, and Article 4438, Ver-
                        non's Civil Statutes, are now the duties of Cochran Memorial
                        Hospital District. Attorney General's Opinion No. C-334:(1964).
                        The question therefore necessarily arises as to the authority
                        of the hospital district to pay for indigent care in a public
                        institution outside of its boundaries, either under its assumed
                        powers of the commissioners court or powers given to it under
                        the Constitution and statute creating it.
                                  The leading case prohibiting the payment by com-
                        missioners courts for medical treatment of an indigent out-




                                                                 -820.
.I                                                             . .       _.
                                                                     .




     Hon. James X. Walker, page 4, (d-171)


     side of the county in a private hospital is Willacy County v.
     Valley Baptist Hospital, 29 S.W.2d 456 (Tex.Civ.App. 1930, no
     writ history). The Court stated on page 458:
               11
                    .   .   .




               "Under the provisions of article 4438, the
          county was under no duty to send Barbosa to any
          hospital, there being no public hospital in the
          county, and under the implied restriction of this
          provision it is doubtful if the county could be
          bound by the commissioners' court, certainly not
          otherwise, to send him to a hospital without the
          county, at public expense.
               II
                . . . But the liabilities of counties are
          fixed by law and cannot be extended by the courts
          beyond the plain authority of the statutes.
               I,
                . . .I,
               The Court's opinion above noted is controlling as
     to the interpretation of the law, on the facts and law that
     were presented to the court at the time of the decision.
               It is our opinion, however, that Article IX, Sec-
     tion 9, of the Constitution has enhanced the powers and duties
     of the hospital district, as opposed to the commissioners
     courts, and this is carried forward in the enabling legisla-
     tion. The oertinent orovision of Article IX. Section 9. is:
     "that any district so-created shall assumesfull responsibility
     for providing medical and hospital care for its needy inhab-
     itants . . .' (Emphasis added.) Similar language is con-
     tainea in Section 2 of H.B. 1233 providing purposes of the
     district, as follows: ".      Such district shall assume full
     responsibility for providing'medical and hospital c~arefor its
     needy inhabitants . . .* (Emphasis added.)
               Specifically, it is our opinion that when a hospital
     district is created, it is no longer bound by the distinctions
     betweena pauper, an indigent and other restrictions which con-
     tinue to be valid for county purposes. The Willacy County case,
     although binding on commissioners courts in counties where
     countywide hospital districts have not been created, is not
     applicable to a hospital district. Limitations on the au-




                                  -821-
_   .




        Hon. James K. Walker, page 5, (M-171)



        thority of a hospital district are determined by the constitu-
        tional provision and statute whereunder it was formed and not
        by the statutory powers and limitations thereof of commissioners
        courts.
              i.t.
                 kgseargl from yaw     letter, that there is no public
        hospital in COchran  C'ountywhich can "care" for the needy
        inhabitant, either medically or as a hospital. The district's
        responsibility for providing such care can be exercised in
        sending such needy inhabitant to a public hospital outside
        of the district and under such circumstances would have the
        authority to'pay for the same.
                              SUMMARY'

                  The Cochran Memorial Hospital District, by
             virtue of the provisions of Article IX, Section
             9 of the Constitution.of Texas, and Section 2 of
             House Bill 1233, 60th Legislature, R.S. 1967, (Art.
             4494q, V.C.S.) has the full responsibility for pro-
             viding medical and hospital care for the needy in-
             habitants of such hospital district. Where the hos-
             pital district cannot discharge its full responsi-
             bility to such needy inhabitant within the hospital
             district be,causeof a lack of sufficient medical or
             hospital facilities, it may send the inhabitant to
             a hospital facility outside the district and legally
             pay for such expense.
                                               6 very truly,

                                                    ai==
                                                    . MARTIN
                                                    enerai of Texas
        Prepared by Pat Cain
        Assistant Attorney General
        APPROVED:
        OPINION COMMITTEE
        Hawthorne Phillips, Chairman
        Kerns Taylor, Co-Chairman
        W. V. Geppert




                                       -822-
                                          I..           .

                                                .   .       .   _




Hon. James X. Walker, page 6,   (M-171)



Pat Bailey
Brock Jones
Bill Allen
A. J. CARUBBI, JR.
Staff Legal Assistant




                                -823-